Filed 12/18/20 In re K.C. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re K.C. et al., Persons Coming                                     B302935
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                                    (Los Angeles County
DEPARTMENT OF CHILDREN                                                Super. Ct. No. 19LJJP00279A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KIMBERLY C.,

         Defendant and Appellant.

      APPEAL from findings and orders of the Superior Court of
Los Angeles County. Steven E. Ipson, Judge. Dismissed in part
and affirmed in part.
      Nancy R. Brucker, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Sarah Vesecky, Deputy County Counsel, for
Plaintiff and Respondent.
                  ___________________________
       Mother Kimberly C. appeals the juvenile court’s
jurisdictional findings and disposition order removing her four
children from her custody (K.C. [born 2002]; J.C. [born 2007];
N.C. [born 2009]; and J.M. [born 2011]) and ordering her to
participate in services. The orders were based upon an allegation
mother placed the children at substantial risk of serious physical
harm because she had “unaddressed mental health issues” and
“exhibited erratic behaviors to include paranoia, hallucinations,
and speaking to people who don’t exist.” (Welf. & Inst. Code,
§ 300, subd. (b)(1); all statutory citations refer to the Welfare and
Institutions Code.)
       We dismiss the appeal of the orders involving the oldest
child K.C. as moot because the juvenile court terminated
jurisdiction over her after she turned 18 years old. We affirm the
orders involving the three younger children.
                           BACKGROUND
       The family has a history of child welfare referrals going
back to 2008. Three reports of physical and emotional abuse
were all closed as unfounded, but a 2009 report of general neglect
was substantiated. It was reported mother and another adult
were smoking marijuana in a car while one-year-old J.C. was
present. The reporting party also found a bag of marijuana in the
home and reported the home was dirty with rotten food on the
floor of the bedrooms. The referral was closed with the
understanding mother would participate in a substance abuse
program.
       The family most recently came to the attention of
authorities on March 20, 2019 when someone reported mother
left a “[s]trange voicemail” during which she was “frantically
screaming and crying and said that she cannot leave her




                                 2
apartment because people are harassing her” and “hitting her”
with rocks and other objects when she tried to leave. Mother also
reported one of her children was “abducted” and said, “they took
my child, help me, help me.” When the reporting party contacted
mother, she retracted her statement that one of her children was
missing, but claimed, “Everyone is sick because of the mold.
There are cameras in the house and she can’t leave because they
are watching.” When asked if she needed an ambulance, mother
said, “They already know, they are watching through the
cameras in her home.”
       A deputy conducted a welfare check on the family, but
mother refused to be interviewed or allow the deputy into the
home. While mother was evaluated and did not meet the criteria
for a section 5150 hold,1 she appeared to be “paranoid.” She was
afraid to leave the apartment and felt like the neighbors were out
to get her. The children appeared clean and well-nourished. One
of them said the neighbors were harassing them, but the deputy
could not determine whether that was based on mother’s
comments or if it was really occurring.
       A week after the deputy’s visit, a social worker went to
mother’s home on three consecutive days. On the first visit,
mother was belligerent, swearing and refusing to let the social
worker into the home or speak to the children. Mother
threatened, “Get the fuck off my stairs now before I do something
to you!” On the second visit, mother again refused to allow the



1     Section 5150 permits authorities to detain a person for 72
hours in custody if there is probable cause to believe he or she is
a danger to him or herself or others due to a mental disorder.




                                 3
social worker in and claimed it was the wrong house. On the
third visit, no one answered the door.
       Mother’s property manager was interviewed. She
described mother as “difficult.” Mother would call for repairs but
would not let anyone into her apartment and would report to the
city that the repairs were not done. Mother was being evicted for
not paying rent, and she was rude and belligerent toward
building staff. She shouted out her window, “Fuck everyone, fuck
management, fuck the staff and I’ll make sure everyone gets
moved out of here before they move me.”
       The property manager believed the children were not
enrolled in school and were not being home schooled, despite
mother’s claim that they were home schooled. The manager
would see known drug dealers and users frequent mother’s home,
and she believed mother had mental health issues and was a
drug user herself. In January 2019, mother flooded the
apartment, and when the manager entered, she found the
apartment dirty and without furniture or beds. Mother had also
thrown furniture out of the apartment and vandalized the
apartment twice. Mother also claimed someone broke in through
the roof. The manager thought the children seemed traumatized
and were trained not to speak to anyone without mother’s
permission. The manager noticed mother would leave for days
with her oldest daughter K.C. in charge of the three younger
boys.
       Like the property manager, a neighbor reported she
thought mother was mentally ill, constantly screaming and
throwing things like used condoms and food out her window.
The neighbor also noticed mother would leave the children with
K.C. for long periods and drug users and dealers would frequent




                                4
mother’s apartment. She heard yelling and things being thrown
when men were at the apartment. She, too, did not believe
mother was home schooling the children, due to mother’s possible
mental health issues.
      Mother moved out of her apartment in April 2019, leaving a
note saying, “God Bless all you evil People. Pooh Bear Peace
Out.” The apartment was completely destroyed. The property
manager later reported seeing mother, who seemed nervous.
The children appeared well-groomed and well-fed. The manager
suspected mother and the children could have been homeless at
the time.
      Mother’s section 8 caseworker was interviewed, and she
discussed a visit from mother on March 21, 2019, the day after
the welfare check at mother’s apartment. Mother was irate, and
the three younger children were crying and sad. They seemed
accustomed to mother’s “bizarre behavior.” Mother e-mailed the
caseworker the next day to apologize for her behavior and to
thank the caseworker for the help.
      The juvenile court detained the children at-large in April
2019 because their whereabouts at that time were unknown. In
May 2019, mother and the three younger children were located in
a motel in Lancaster. Law enforcement assisted the Department
of Children and Family Services (DCFS) in detaining the three
children because mother would not cooperate. The oldest
daughter K.C. was located a week later, but she left her
placement on the same day.
      The three younger children were interviewed. They all
appeared healthy and appropriately dressed. None of them
reported any problems with mother, and they felt safe, well-fed,
and cared for. They denied mother ever left them alone or that




                               5
people would come in and out of the home. J.M. did report he
asked for food once from mother’s friend because “[w]e didn’t
have any and my mom didn’t have money.” He also said mother
asked this friend for food once before. J.C. and N.C. denied J.M.
ever begged for food.
       The children reported the family slept in a tent in a park
for several nights after leaving their apartment before moving
into the motel room. J.C. said they moved out of their apartment
because the landlord wouldn’t fix anything and there was “mold
on the walls and broken drawers.” N.C. said the apartment
manager “forced us out.” J.C. said he and his siblings were “not
okay” sleeping in the park and didn’t feel safe.
       Although K.C. had run away from her placement, she was
interviewed while briefly in DCFS custody. She reported mother
suffered from mental health issues and was bipolar, seeing and
hearing things and people that didn’t exist. When the family was
living in the motel room, mother frequently kicked K.C. out due
to mother’s mental health issues. K.C. believed mother was
currently attending therapy, but not on medication for her
mental health. K.C. was “stressed out” because she was expected
to care for her three younger brothers and mother often kicked
her out of the home due to mother’s mental health condition.
       During an interview, mother was very defensive and did
not understand why the children had been detained. She denied
drug users or dealers were coming into the home and denied she
left the children alone or failed to provide them adequate food.
She denied living in the apartment when the social worker was
investigating the family. She claimed her apartment was
uninhabitable and the landlord would not make repairs. She said
she had documentation to prove the allegations against her were




                               6
false, but she never provided it to the social worker. She denied
having contact with N.C.’s or J.M.’s fathers “in years,” which the
social worker believed was false. Mother refused to provide her
social history or answer any questions regarding the children’s
medical, dental, educational, or developmental history.
        The social worker reported “it was very difficult to complete
an interview with [mother] as she displayed paranoid behaviors
throughout the interviewing process” and appeared dishonest.
The three younger children seemed protective of mother. The
dependency investigator observed an appropriate visit between
mother and J.M.
        Alexander C., J.M.’s father, reported mother was an
“excellent parent” until she moved to Lancaster. He noticed
“little things” like doors being taken off hinges, and when he
asked her about it, she would tell him to mind his own business.
He later learned mother and the three younger children were
living in a tent in a park. When they moved into the motel room,
mother was secretive and would not tell him the room number.
J.M. told him the room number, and when he went to pick J.M.
up, mother was aggressive, yelling and telling the children to
shut the door. When he later told mother he would enroll J.M. in
school, mother became upset, yelled about “messing up her
money,” and tricked him into returning J.M. He also reported
mother spoke to him in court, and she was “talking all weird
saying that everybody in the apartment building got light [sic]
turned on in my name and that they have the house wired and
tapped.” K.C. told him mother kept kicking her out of the motel
room and “something is wrong with her mother and that she is
crazy.”




                                  7
      Between June 28, 2019 and August 29, 2019, the
dependency investigator was unable to connect with mother
outside of court to provide services, despite extensive efforts.
Mother did not contact or have any visits with the children
during this time. When the social worker made contact on
September 12, 2019, mother indicated she was completing intake
for counseling, parenting, and anger management, but did not
provide any further information. She had missed a drug test.
She was having regular visits with the children, which were
positive.
      The social worker again experienced trouble contacting
mother in November 2019 in order to set up a team meeting.
When the meeting was finally held, mother reported she had set
goals, enrolled in a parenting class, had received a mental health
assessment, and had another mental health appointment
scheduled. But four days later, mother sent the social worker a
text message from a new phone number, claiming “someone
placed a notice at my door that is very scary and I was fear [sic]
for my life so I had to change my number.” She asked the social
worker, “Please pray for me I will not be at my home for a while
because I’m scared that someone will come kill me.” She said,
“I’m not crazy,” and asked, “Please work with me please I have no
reason to fabricate this. I can email you the letter that was
placed on my door to show you that I’m not crazy.” The social
worker asked for her to send the letter, but mother never
responded or sent it.
      In a December 2019 last minute information for the court,
it was reported that J.C. recently said he did not like mother or
want to return to her. He said she socked him in the jaw and hit
him with a pole on his head and arm because he was




                                8
“disrespecting her boyfriend.” On one occasion, she hit him in the
legs because he was walking too slowly. He said she was bipolar.
When asked how he knew that, he said, “Because she told us that
she is bipolar.” The abuse allegation was investigated and found
inconclusive.
       In this last minute information, the social worker also
reported she tried to contact mother again unsuccessfully and
noted mother’s “mental health makes it very difficult to service
her case. It is imperative that [mother] begin mental health
services and remain consistent with treatment.”
       The court held the jurisdiction/disposition hearing on
December 4, 2019. K.C. was still AWOL, so she was not
represented at the hearing. The court sustained the allegation
mother suffered from mental health issues that exposed the
children to a substantial risk of harm.2 For disposition, the court


2     The juvenile court sustained mother’s section 355 hearsay
objections to statements by the reporting party, mother’s
property manager, her neighbor, and her section 8 case manager
to the “extent that the evidence still comes in, but it would not be
the sole basis for jurisdiction if the court takes jurisdiction.” (See
§ 355, subd. (c)(1) [“If a party to the jurisdictional hearing raises
a timely objection to the admission of specific hearsay evidence
contained in a social study, the specific hearsay evidence shall
not be sufficient by itself to support a jurisdictional finding or any
ultimate fact upon which a jurisdictional finding is based, unless
the petitioner establishes one or more” enumerated exceptions.].)
      Based on these sustained section 355 objections, the court
dismissed two counts under section 300, subdivision (b)—a count
alleging mother endangered the children by allowing drug users
and dealers into the home while the children were present; and a
count mother neglected the children by leaving them home alone
without adequate food. The court also dismissed a count based



                                  9
ordered the children removed from mother’s custody. For the
case plan, it ordered mother to complete five random drug tests
and then submit to testing on suspicion of use. It also ordered
her to complete parenting classes; mental health counseling,
including a psychological assessment; and individual counseling
with a licensed therapist with mother to adhere to the
recommendations of the treating doctor. The court granted her
monitored visitation. The protective custody warrant for K.C.
remained in effect.
      Mother appealed on December 9, 2019. In an order dated
October 8, 2020, the court indicated K.C. had turned 18 years old.
The court recalled the custody warrant and terminated
jurisdiction over her because she “has reached majority or has
been emancipated.”
                            DISCUSSION
      Mother’s Appeal of Orders Involving Oldest Child K.C. Is
Moot
      As noted, on October 8, 2020, the juvenile court terminated
jurisdiction over K.C. because she had turned 18 years old. We
requested briefing on whether to take judicial notice of this post-
appeal order and whether it renders mother’s appeal of the
jurisdiction and disposition orders involving K.C. moot. DCFS
contends the appeal as to K.C. is, in fact, moot and should be
dismissed. Mother opposes dismissal.
      We take judicial notice of the order. (Evid. Code, §§ 452,
subd. (d), 459, subd. (a); In re C.C. (2009) 172 Cal.App.4th 1481,
1487, fn. 3.) The termination of dependency jurisdiction
generally renders an appeal of previous orders moot. (In re C.C.,

on Alexander C.’s alleged history of substance abuse and criminal
history.



                                10
supra, at p. 1488.) While mootness for this reason should be
evaluated on a case-by-case basis, mother has not identified any
relief we could grant her as to K.C. now that K.C. has reached the
age of majority. (See In re Jessica K. (2000) 79 Cal.App.4th 1313,
1316). Mother contends we should nonetheless review the orders
as to K.C. because they might affect her in the future if we
reverse the orders involving the other three children. Since we
affirm, mother’s argument fails. Mother’s appeal of the orders
involving K.C. is moot and must be dismissed.
       Substantial Evidence Supported Jurisdiction Over the
Three Younger Children
       The court may exercise jurisdiction over a child if it finds
“[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of
the failure or inability of his or her parent . . . to adequately
supervise or protect the child . . . or by the inability of the
parent . . . to provide regular care for the child due to the
parent’s . . . mental illness, developmental disability, or
substance abuse.” (§ 300, subd. (b)(1).) We review the
jurisdiction order for substantial evidence. (In re Mariah T.
(2008) 159 Cal.App.4th 428, 438.) We find substantial evidence
supported the court’s exercise of jurisdiction here.
       Starting with mother’s “[s]trange voicemail” claiming she
was being harassed and spied on in her apartment, mother
displayed significant mental health issues, including paranoia
and erratic behavior. She refused to allow the deputy into her
home for a welfare check, saying she was afraid to leave the
apartment because the neighbors were out to get her. While
mother was not placed on a section 5150 hold, the deputy thought
she appeared “paranoid.” Mother was also threatening and




                                11
belligerent toward the social worker who visited, refusing her
entry into the home.
      There were reports mother was rude and belligerent
toward staff in her apartment building. She shouted obscenities
and threw things like condoms and food out the window. She
vandalized her apartment and refused to allow anyone in to do
repairs. Her apartment was dirty and lacked furniture or beds.
When she moved out, the apartment was completely destroyed.
She left a strange note saying, “God Bless all you evil People.
Pooh Bear Peace Out.”
      J.M.’s father Alexander C. noticed doors being taken off
hinges, and when he asked mother about it, she would tell him to
mind his own business. When Alexander C. sought out J.M. in
the motel room where the family was living, mother was secretive
and would not tell him the room number. When he picked J.M.
up, mother was aggressive, yelling and telling the children to
shut the door. When he later told mother he would enroll J.M. in
school, mother became upset, yelled about “messing up her
money,” and tricked him into returning J.M. He also reported
mother was “talking all weird saying that everybody in the
apartment building got light [sic] turned on in my name and that
they have the house wired and tapped.”
      Mother’s mental health issues had an obvious impact on
the children. Both the property manager and a neighbor believed
mother was not homeschooling the children, even though she
claimed to. The neighbor thought that was due to her mental
health issues. The manager thought the children seemed
traumatized and were trained not to speak to anyone without
mother’s permission. Both the manager and neighbor noticed




                              12
mother would leave for days with her oldest daughter K.C. in
charge of the three younger boys.
       Mother was irate when she spoke with her section 8
caseworker, causing the three younger children to cry. Worse,
the caseworker thought the children seemed accustomed to
mother’s “bizarre behavior.”
       The family’s apartment had no furniture, and when they
moved out, it was destroyed. Perhaps most seriously, when the
family left the apartment, they slept in a tent in a park for
several nights after leaving their apartment and before moving
into the motel room. This created safety issues, and it negatively
impacted the children—J.C. said he did not feel safe sleeping in
the park.
       Mother’s mental health problems were corroborated by
both K.C. and J.C., who reported mother was bipolar. K.C. said
mother saw and heard things and people who did not exist. K.C.
told Alexander C. that “something is wrong with her mother and
that she is crazy.” Mother’s mental health issues led to
repeatedly kicking K.C. out of the motel room where they were
staying. It led to K.C. feeling “stressed out.” While J.C. first
reported no problems with mother, he later said he did not like
mother or want to return to her.
       Mother’s mental health issues also impacted her
participation with DCFS and her reunification with her children.
For two months between June 28, 2019 and August 29, 2019, the
dependency investigator was unable to connect with mother, and
she did not contact or have any visits with the children. The
social worker again experienced trouble contacting mother in
November 2019 in order to set up a team meeting. When the
meeting was finally held, mother reported she had set goals, had




                                13
received a mental health assessment, and had another mental
health appointment scheduled. While certainly commendable,
only four days later mother exhibited more paranoid behavior,
sending the social worker a text message claiming she was afraid
for her life. The social worker concluded mother’s “mental health
makes it very difficult to service her case. It is imperative that
[mother] begin mental health services and remain consistent
with treatment.”
       While mother contends she provided “appropriate care”
for her children, this record of her erratic behavior and its direct
impact on the children amply supported the juvenile court’s
finding the children were at serious risk of harm due to her
mental health issues. Mother notes none of the three younger
children reported problems with her and they all appeared
healthy. Nonetheless, the juvenile court did not have to wait
until the children were harmed before exercising jurisdiction.
(In re Travis C. (2017) 13 Cal.App.5th 1219, 1226 [DCFS need not
precisely predict what harm will come to children due to mother’s
mental illness].) In any case, we cannot reverse the jurisdiction
order simply because substantial evidence might have supported
a contrary finding. (Id. at p. 1225.)
       Mother contends she was not formally diagnosed with a
mental illness, so the record showed only “speculation” that she
suffered from mental health issues. Nothing in section 300,
subdivision (b) requires a formal diagnosis of a mental illness
before the juvenile court could exercise jurisdiction due to
mother’s mental health issues. The purpose of the dependency
statutes is protecting children who are being abused or neglected
and to ensure the safety, protection, and well-being of children
who are at risk of harm. (§ 300.2.) As is the case here, so long as




                                14
a parent’s mental health issues place the children at a
substantial risk of harm, section 300, subdivision (b) is satisfied
and no formal diagnosis is required. (See In re Khalid H. (1992)
6 Cal.App.4th 733, 737 [rejecting fixed definition of mental illness
in § 300, subd. (b) because goal of provision is “to interfere with
parental rights in order to protect children, assist the parents in
eliminating the risk to their children through a reunification
plan, and subsequently reunite the family”].)
       Mother is correct the existence of her mental illness alone
cannot support jurisdiction. (In re Joaquin C. (2017) 15
Cal.App.5th 537, 563.) There must be evidence her illness
created a “substantial risk of some serious physical harm or
illness.” (In re Travis C., supra, 13 Cal.App.5th at p. 1227.) The
evidence discussed above demonstrated her mental illness
impacted the children. The juvenile court reasonably concluded
the children were at significant risk of future harm due to
mother’s mental health issues.
       Substantial Evidence Supported Removal
       Mother challenges the disposition order removing the
children from her custody. Removal is proper if the juvenile court
finds by clear and convincing evidence that “[t]here is or would be
a substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were
returned home, and there are no reasonable means by which the
minor’s physical health can be protected without removing the
minor from the minor’s parent’s . . . physical custody.” (§ 361,
subd. (c)(1).)
       We review the disposition order for substantial evidence,
keeping in mind the juvenile court had to find clear and
convincing evidence supporting removal. (In re V.L. (2020)




                                15
54 Cal.App.5th 147, 154–155.) We must decide “ ‘whether the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.’ ” (Id. at p. 155, citing Conservatorship of O.B.
(2020) 9 Cal.5th 989, 995–996.)
       The evidence amply supported removal for many of the
same reasons already discussed. The record showed mother’s
erratic behavior led to her children living in an apartment
without furniture or beds, and eventually living in a tent in a
park and a motel room. Her behavior prevented her from
effectively accepting assistance and caused her to repeatedly kick
her oldest child out of the home. Mother resisted contact from a
deputy and social workers and resisted efforts to help her once
the court detained the children. The children experienced
mother’s angry and erratic behavior. Although mother has made
laudable efforts to start addressing her mental health issues, she
spent two months out of contact with both the social worker and
her children. Then, just before the disposition hearing she told
the social worker someone left a notice on her door and she feared
someone would kill her. There is little indication in the record
her behavior has changed in any meaningful way to ensure the
children would be safe in her custody.
       The Case Plan Was Not an Abuse of Discretion
       As noted, Mother’s case plan included five random drug
tests and then tests on suspicion of use; parenting classes; mental
health counseling, including a psychological assessment; and
individual counseling with a licensed therapist with mother to
adhere to the recommendations of the treating doctor. Mother
contends there is no “nexus” between her case plan and the facts
that gave rise to jurisdiction and removal. (See § 362, subd. (d)




                                16
[“The juvenile court may direct any reasonable orders to the
parents or guardians of the child who is the subject of any
proceedings under this chapter as the court deems necessary and
proper to carry out this section . . . . The program in which a
parent or guardian is required to participate shall be designed to
eliminate those conditions that led to the court’s finding that the
child is a person described by Section 300.”]; see In re Briana V.
(2015) 236 Cal.App.4th 297, 311.)
       DCFS contends mother forfeited her argument by failing to
adequately challenge her case plan in the juvenile court. We
need not address this issue because mother forfeited her
argument for a different reason—she inadequately supported it
in her opening brief on appeal. (Landry v. Berryessa Union
School Dist. (1995) 39 Cal.App.4th 691, 699–700 [“When an issue
is unsupported by pertinent or cognizable legal argument it may
be deemed abandoned and discussion by the reviewing court is
unnecessary.”].) The entirety of mother’s legal analysis of this
issue is this single sentence: “No nexus can be found here, as
mother performed her role and duties as a parent in an
exemplary way; accordingly[,] the dispositional orders must be
reversed.” We review the imposition of a case plan for abuse of
discretion. (In re Briana V., supra, 236 Cal.App.4th at p. 311.)
Mother’s conclusory argument does not demonstrate an abuse of
discretion.
       Setting forfeiture aside, the case plan was proper. Mother’s
challenge apparently rests on her arguments that the evidence
did not support either jurisdiction or removal, which we have
rejected. The components of the case plan directing her to take
parenting classes and undergo counseling were unquestionably




                                17
aimed at ameliorating the risks created by mother’s mental
health problems giving rise to jurisdiction.
       The order to take five random drug tests and then test on
suspicion of use was also reasonably linked to mother’s mental
health issues and the children’s safety. While the court
dismissed the section 300, subdivision (b) allegation that mother
endangered the children by allowing drug users and dealers into
the home, “the juvenile court is not limited to the content of the
sustained petition when it considers what dispositional orders
would be in the best interests of the children. [Citations.]
Instead, the court may consider the evidence as a whole.” (In re
Briana V., supra, 236 Cal.App.4th at p. 311.) Mother had a 2009
sustained referral alleging she had smoked marijuana in the
presence of J.C. and had drugs in the home. Witnesses reported
possible drug users and dealers in the apartment where the
family lived. The juvenile court could have justifiably worried
that if mother were using drugs, that drug use could have
seriously exacerbated her mental health problems and
jeopardized the children’s care. The court’s order was narrowly
tailored to detect such a problem, given it was limited to five
random tests and then testing upon a suspicion mother was using
drugs. The court did not abuse its discretion.




                               18
                         DISPOSITION
      Mother’s appeal of the jurisdiction and disposition orders
involving K.C. is dismissed. The jurisdiction and disposition
orders involving N.C., J.C., and J.M. are affirmed.




                                          BIGELOW, P. J.

We Concur:




             GRIMES, J.




             STRATTON, J.




                                19